Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 7/14/2022. This Action is made FINAL.
Claim 6 was canceled.
Claim(s) 1-5 and 7-20 are pending for examination.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1-5 and 7-20 under 35 U.S.C. 103 have been considered but are not persuasive.

It should be noted that as applicant’s amendment to claim 1 changes the scope of the claimed invention, new grounds of rejection were required.

Regarding applicant’s first argument of “With regard to claim 1, Rainbolt does not disclose, while a vehicle is at a commanded destination and responsive to absence of an ingress/egress of a passenger for a predetermined period that is different depending on whether the vehicle is in arrival mode or departure mode, commanding the vehicle to travel to a predetermined location selected to have measures of cellular-wireless signal strength greater than a predetermined threshold. Rainbolt's "threshold amount of time" is not different depending on whether the vehicle is in arrival mode or departure mode. Rainbolt, [0038]. The examiner merely states "[t]he vehicle is in a departure mode as a passenger is departing the vehicle." Office Action, p. 4. This does not satisfy the limitation at issue, and the other references do not remedy this deficiency.” 

First it should be noted that arrival mode and departure mode have not been explicitly defined by the applicant. The closest the specification comes to a definition “Processor 106 may perform various algorithms or functions associated with … controlling the travel of the vehicle based on whether the vehicle is in arrival mode to pick up a passenger or departure mode to drop off a passenger.” Thus, based on the general definition of mode “a way or manner in which something occurs or is experienced, expressed, or done.” The broadest reasonable interpretation of arrival mode includes the vehicle being in a state where passenger pick up will be completed before drop off. The broadest reasonable interpretation of departure mode includes the vehicle being in a state where passenger drop off will be completed before pick up. Rainbolt is directed towards an autonomous taxi service where both pick up and drop off are performed and thus when the vehicle of Rainbolt goes to pickup passengers it is in arrival mode and when it is dropping off passengers it is in departure mode. 
Additionally as discussed in the claim 1 103 rejection, as the predetermined period of the vehicle in departure mode of Rainbolt is variable it inherently will be different, in at least some cases, than the predetermined period of the vehicle in Arrival mode.


Regarding applicant’s second argument of “Claim 7 is patentable for the reasons claim 1 is patentable.”, the applicant’s arguments with regard to claim 1 are directed towards an amended limitation that changes the scope of claim 1. This amended limitation is not present in claim 7 and thus the arguments presented by the applicant regarding claim 1 are not applicable to claim 7. Thus, applicant has not presented any discernable arguments regarding claim 7.

Third Regarding applicant’s third argument of “With regard to claim 15, Rainbolt does not suggest, responsive to absence of receiving a command to travel to a future destination while the vehicle is at a commanded destination, commanding the vehicle to travel to a predetermined location selected to have measures of wireless signal strength greater than a predetermined threshold. Rainbolt mere suggests that an automated control system can perform automated tasks. Rainbolt, [0022]. This says nothing about what happens responsive to a command being absent, and the other references do not remedy this issue.”, Several paragraphs were cited by the examiner in response to this limitation yet applicant has only included one in their arguments. Para [0019], where the vehicle proceeds to another location e.g. a predetermined location after the passenger reservation is complete. As the vehicle is autonomous it is implied the vehicle is commanded to travel to the predetermined location by the control system. Para [0045], “For example, control system 100 may proceed with driving to the next reservation, to a maintenance facility, or to a staging lot in anticipation of a further reservation.” Where the vehicle is traveling to the staging lot, e.g. a predetermined location, “in anticipation of a further reservation” meaning the further reservation, e.g. future destination, has not yet been received e.g. is absent.

The office notes that applicant has not presented any arguments regarding the rejection of claim 4 and 11 over Rainbolt et al. (US 20170213164 A1; hereinafter known as Rainbolt) in view of Dave et al. (US 20140067257 A1; hereinafter known as Dave) and official notice.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12, 13, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt et al. (US 20170213164 A1; hereinafter known as Rainbolt) in view of Dave et al. (US 20140067257 A1; hereinafter known as Dave).

Rainbolt and Dave were cited in a previous office action

Regarding Claim 1, Rainbolt teaches An autonomous vehicle control method comprising: while a vehicle is at a commanded destination and responsive to absence of an ingress/egress of a passenger for a predetermined period that depends on whether the vehicle is in arrival mode or departure mode, commanding the vehicle to travel to a predetermined location 
{Para [0022], where the vehicle has an automated control system to perform automated tasks.

Para [0035], where the vehicle moves to a destination entered by a passenger

Para [0038], “In task 316, control system 100 processes the at least one signal to determine whether the at least one passenger has taken action consistent with completion of the reservation in the absence of an action that is inconsistent with completion of the reservation. For example, actions consistent with completion may include exiting vehicle 10, walking away from vehicle 10, staying outside of vehicle 10 for longer than a threshold amount of time, sending or speaking an express completion command, and other activities indicated by the received signals consistent with a passenger intention to complete the reservation.” where the vehicle can wait for the passenger until they walk away from the vehicle. The length of time it takes for a passenger to walk away is variable period as people do not behave identically, yet the period can be said to also be predetermined as the processor is programmed to complete the reservation in response to the end of the period of walking away. The vehicle can be considered to be in a departure mode as the walk away period is occurring during the drop off phase of vehicle operation.

Additionally, the vehicle can be said to at some points in time be in arrival mode as discussed in para [0045] “For example, control system 100 may proceed with driving to the next reservation” Where proceeding to the next reservation in the context of the vehicle system disclosed means going to pick up passengers. The vehicle’s operational state when it has completed drop off and is in progress to complete pickup can be considered an arrival mode, and thus the vehicle proceeding to drive to the next reservation would be in arrival mode. 

A predetermined period existing is inherent when the vehicle is in arrival mode. (If the vehicle arrives at a pickup location it will have to wait some predetermined period. Whether the predetermined period is fixed, variable, or indefinite is unknown.) As predetermined period of the vehicle in departure mode is variable it inherently will be different, in at least some cases, than the predetermined period of the vehicle in Arrival mode.

Para [0019], where the vehicle proceeds to another location e.g. a predetermined location after the passenger reservation is complete. As the vehicle is autonomous (discussed in para [0022]) it is implied the vehicle is commanded to travel to the predetermined location by the control system.
}

and autonomously operating the vehicle to travel to the predetermined location.
{ Para [0019], where the vehicle proceeds to another location e.g. a predetermined location after the passenger reservation is complete. 

Para [0022] where it is discussed that the vehicle is autonomous
}

Rainbolt does not teach, a predetermined location selected to have measures of cellular-wireless signal strength greater than a predetermined threshold 

However, Dave teaches a predetermined location selected to have measures of cellular-wireless signal strength greater than a predetermined threshold
{Abstract, where a route is a continuous series of predetermined locations and the route is being selected to have a higher signal strength than another route. Where the threshold can be said to be signal strength offered by another route. The signal strength is based off cellular-wireless signal strength as shown by the title “Navigation System Acquisition And Use Of Cellular Coverage Map Data”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rainbolt to incorporate the teachings of Dave to have the vehicle navigate to a location with adequate signal strength because autonomous vehicles may communicate with servers wirelessly to receive reservations and receive instructions (Rainbolt para [0009]) and having inadequate signal as opposed to adequate signal can result in data loss, e.g. reduced ability to receive instructions/reservations (Dave para [0002] “Weakened wireless network signals also may require data packet communications to be retransmitted, since some data packets may become dropped while the wireless network signal is weak, resulting in reduced data bandwidth and slower data transmission.”) reducing the autonomous vehicle’s efficiency in providing transportation services.

Regarding Claim 2, Rainbolt in view of Dave teaches The method of claim 1. Rainbolt further teaches wherein the commanding is further responsive to absence of receiving instructions during the predetermined period.
{ Para [0045], “For example, control system 100 may proceed with driving to the next reservation, to a maintenance facility, or to a staging lot in anticipation of a further reservation.” Where the vehicle is commanded to the staging lot “in anticipation of a further reservation” meaning the further reservation, e.g. instructions, has not yet been received e.g. is absent. 
}

Regarding Claim 3, Rainbolt in view of Dave teaches The method of claim 1. Rainbolt further teaches wherein the commanding is further responsive to the vehicle losing a wireless connection.
{para [0039] where losing Bluetooth connection with passenger device lets the vehicle know the passenger has moved away from the vehicle. as discussed in para [0038] the vehicle completes the reservation when the passenger moves away from the vehicle for a period of time and then the vehicle is commanded to a different location as discussed in para [0019].
}

Regarding Claim 5, Rainbolt in view of Dave teaches The method of claim 1. Rainbolt further teaches wherein when the vehicle is in departure mode, the vehicle has arrived at the commanded destination so one or more passengers may exit the vehicle.
{para [0035-0036] where the vehicle arrives at a destination entered by the passenger and leaves the vehicle, this can be said to be a departure mode as the passenger is exiting the vehicle.
}


Regarding Claim 7, Rainbolt teaches An autonomous vehicle comprising: a processor programmed to command the vehicle to travel to a predetermined location 
{Para [0022], where the vehicle has an automated control system to perform automated tasks. E.g. is an autonomous vehicle with a processor.

Para [0035], where the vehicle moves to a destination requested by a passenger. It is implied that the automated control system discussed in para [0022] is commanding the vehicle to do the traveling at the request of the passenger.

Para [0038], where the vehicle waits for the passenger for a threshold period of time after the passenger exits the vehicle before determining the passenger’s reservation is complete. E.g. an expiration of a predetermined period. The vehicle is in a departure mode as a passenger is departing the vehicle.

Para [0019], where the vehicle proceeds to another location e.g. a predetermined location after the passenger reservation is complete.
}

and operate the vehicle to travel to the predetermined location.
{ Para [0019], where the vehicle proceeds to another location e.g. a predetermined location after the passenger reservation is complete. 
}

Rainbolt does not teach, a predetermined location selected to have measures of wireless signal strength greater than a predetermined threshold

However, Dave teaches a predetermined location selected to have measures of wireless signal strength greater than a predetermined threshold
{Abstract, where a route is a continuous series of predetermined locations and the route is being selected to have a higher signal strength than another route. Where the threshold can be said to be signal strength offered by another route. The signal strength is based off cellular-wireless signal strength as shown by the title “Navigation System Acquisition And Use Of Cellular Coverage Map Data”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rainbolt to incorporate the teachings of Dave to have the vehicle navigate to a location with adequate signal strength because autonomous vehicles may communicate with servers wirelessly to receive reservations and receive instructions (Rainbolt para [0009]) and having inadequate signal as opposed to adequate signal can result in data loss, e.g. reduced ability to receive instructions/reservations (Dave para [0002] “Weakened wireless network signals also may require data packet communications to be retransmitted, since some data packets may become dropped while the wireless network signal is weak, resulting in reduced data bandwidth and slower data transmission.”) reducing the autonomous vehicle’s efficiency in providing transportation services.

Regarding claim 8, it recites an autonomous vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding claim 9, it recites an autonomous vehicle having limitations similar to those of claim 2 and therefore is rejected on the same basis.

Regarding Claim 10, Rainbolt in view of Dave teaches The autonomous vehicle of claim 7. Rainbolt further teaches wherein the predetermined location is further selected to have measures of future ride-hailing demand exceeding a threshold.
{para [0045] where a staging lot is a location were there is a location vehicles wait for anticipated demand over potentially remote locations.
}

Regarding Claim 12, Rainbolt in view of Dave teaches The autonomous vehicle of claim 7. Rainbolt further teaches wherein when the vehicle is in arrival mode the vehicle has arrived at the commanded destination so one or more passengers may enter the vehicle.
{para [0045] “For example, control system 100 may proceed with driving to the next reservation” Where preceeding to the next reservation in the context of the vehicle system disclosed means going to pick up passengers. The vehicles operations while when it arrives for the reservation and is in the process of picking up passengers can be considered an arrival mode.
}

Regarding Claim 13, Rainbolt in view of Dave teaches The autonomous vehicle of claim 7. Rainbolt further teaches wherein operating the vehicle to travel to the predetermined location includes executing a series of autonomous maneuvers.
{para [0022] which discusses the vehicle fully controlling steering and throttle and thus traveling to the staging location discussed in para [0019 and 0045] and must include a series of autonomous maneuvers
}

Regarding Claim 15, Rainbolt teaches A method of controlling an autonomous vehicle comprising: responsive to absence of receiving a command to travel to a future destination while the vehicle is at a commanded destination, commanding the vehicle to travel to a predetermined location 
{Para [0022], where the vehicle has an automated control system to perform automated tasks.

Para [0035], where the vehicle moves to a destination commanded by a passenger.

Para [0019], where the vehicle proceeds to another location e.g. a predetermined location after the passenger reservation is complete. As the vehicle is autonomous it is implied the vehicle is commanded to travel to the predetermined location by the control system.

Para [0045], “For example, control system 100 may proceed with driving to the next reservation, to a maintenance facility, or to a staging lot in anticipation of a further reservation.” Where the vehicle is traveling to the staging lot, e.g. a predetermined location, “in anticipation of a further reservation” meaning the further reservation, e.g. future destination, has not yet been received e.g. is absent. 
}

and autonomously operating the vehicle to travel to the predetermined location.
{ Para [0019], where the vehicle proceeds to another location e.g. a predetermined location after the passenger reservation is complete. 

Para [0022] where it is discussed that the vehicle is autonomous
}

Rainbolt does not teach, a predetermined location selected to have measures of cellular-wireless signal strength greater than a predetermined threshold 

However, Dave teaches a predetermined location selected to have measures of cellular-wireless signal strength greater than a predetermined threshold
{Abstract, where a route is a continuous series of predetermined locations and the route is being selected to have a higher signal strength than another route. Where the threshold can be said to be signal strength offered by another route. The signal strength is based off cellular-wireless signal strength as shown by the title “Navigation System Acquisition And Use Of Cellular Coverage Map Data”
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rainbolt to incorporate the teachings of Dave to have the vehicle navigate to a location with adequate signal strength because autonomous vehicles may communicate with servers wirelessly to receive reservations and receive instructions (Rainbolt para [0009]) and having inadequate signal as opposed to adequate signal can result in data loss, e.g. reduced ability to receive instructions/reservations (Dave para [0002] “Weakened wireless network signals also may require data packet communications to be retransmitted, since some data packets may become dropped while the wireless network signal is weak, resulting in reduced data bandwidth and slower data transmission.”) reducing the autonomous vehicle’s efficiency in providing transportation services.

Regarding Claim 16, Rainbolt in view of Dave teaches The method of claim 15. Rainbolt further teaches further comprising commanding the vehicle to linger at the predetermined location for a predetermined period.
{ Para [0045], where the vehicle has moved to a staging lot, e.g. predetermined location. Staging lots are areas were vehicles linger till a passenger or reservation is received. Where the vehicle would linger for the predetermined period of the absence of receiving a passenger or reservation.
}

Regarding Claim 18, Rainbolt in view of Dave teaches The method of claim 16. Rainbolt further teaches wherein the predetermined period is based on measures of wireless signal strength at the commanded destination.
{ para [0039] where losing Bluetooth connection with passenger device is a measure of wireless signal strength and it is happening at the commanded destination. As the vehicle moves to the predetermined location that has a predetermined lingering period due to the loss of connection. The predetermined period can be said to be based on the loss of Bluetooth connection.
}

Regarding Claim 20, Rainbolt in view of Dave teaches The method of claim 15. Dave further teaches wherein the predetermined location is selected to have measures of cellular-wireless signal strength greater than a predetermined threshold.
{Abstract, where a route is a continuous series of predetermined locations and the route is being selected to have a higher signal strength than another route. Where the threshold can be said to be signal strength offered by another route. The signal strength is based off cellular-wireless signal strength as shown by the title “Navigation System Acquisition And Use Of Cellular Coverage Map Data”
}

Claim(s) 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt et al. (US 20170213164 A1; hereinafter known as Rainbolt) in view of Dave et al. (US 20140067257 A1; hereinafter known as Dave) and official notice.

Official notice was cited in a previous office action.

Regarding Claim 4, Rainbolt in view of Dave teaches The method of claim 1. 

While Rainbolt teaches an arrival mode, which can be considered picking-up a passenger as discussed in para [0045] “For example, control system 100 may proceed with driving to the next reservation” and a departure mode, which can be considered dropping off a passenger as discussed in para [0035]. Rainbolt in view of Dave does not explicitly teach wherein the predetermined period is longer when the vehicle is in arrival mode than when the vehicle is in departure mode.

Official notice teaches wherein the predetermined period is longer when the vehicle is in arrival mode than when the vehicle is in departure mode.
{In many cases it may be beneficial to wait longer, e.g. a longer predetermined period, for passenger to board than to wait after a passenger has exited a vehicle.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rainbolt in view of Dave to incorporate the teachings of official notice to wait longer in arrival mode than departure mode because a passenger to be picked up, e.g. the vehicle in arrival mode, might be late and it is necessary to wait a long time for them to be picked up, and it might not be necessary to wait at all after a passenger is dropped off,  e.g. departure mode. Further as there are only 3 possible combinations wait longer, wait less, and wait the same it would be obvious to try any of these 3 combinations. This is further evidenced by applicant that admits in the background section of the specification “Taxi cab drivers and ride-sharing drivers generally know the appropriate location to wait or linger as well as the appropriate duration of waiting. For example, a vehicle picking up a passenger may wait longer for the passenger to enter the vehicle than a vehicle that is dropping off a passenger.” As variable waiting durations are already well known it would be obvious to try.

Regarding claim 11, it recites an autonomous vehicle having limitations similar to those of claim 4 and therefore is rejected on the same basis.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt et al. (US 20170213164 A1; hereinafter known as Rainbolt) in view of Dave et al. (US 20140067257 A1; hereinafter known as Dave) and Bermudez (US 20190228646 A1).

Bermudez was cited in a previous office action

Regarding Claim 14, Rainbolt in view of Dave teaches The autonomous vehicle of claim 12. 

Rainbolt in view of Dave does not explicitly teach wherein the processor is further programmed to select the predetermined location based on the commanded destination.

Bermudez teaches wherein the processor is further programmed to select the predetermined location based on the commanded destination.
{para [0005], Where ride requests, e.g. a predetermined location, nearby a drop off point, e.g. commanded destination, are prioritized over other locations.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rainbolt in view of Dave to incorporate the teachings of Bermudez to have the predetermined location be close to the command location because it has several advantages including saving energy during travel, reducing wear on the vehicle, and reducing driving time.

Claim(s) 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rainbolt et al. (US 20170213164 A1; hereinafter known as Rainbolt) in view of Dave et al. (US 20140067257 A1; hereinafter known as Dave) and Ramanujam (US 20150346727 A1).

Ramanujam was cited in a previous office action

Regarding Claim 17, Rainbolt in view of Dave teaches The method of claim 16. 

Rainbolt in view of Dave does not explicitly teach further comprising disregarding the commanding the vehicle to linger responsive to passenger ingress/egress.

Ramanujam teaches further comprising disregarding the commanding the vehicle to linger responsive to passenger ingress/egress.
{para [0021] “The autonomous vehicle 420 may wait at the selected location for a defined period of time (e.g., two minutes), and if the passenger does not enter the autonomous vehicle 420 within that period of time, the autonomous vehicle 420 may send another notification to the mobile device 410. The passenger may enter into the autonomous vehicle 420 and direct the autonomous vehicle 420 to drive to a particular destination.”
}

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rainbolt in view of Dave to incorporate the teachings of Ramanujam to disregard the commanding the vehicle to linger as once a passenger enters the vehicle as the passenger my want to start traveling immediately increasing convenience for the passenger as it saves them time.  


Regarding Claim 19, Rainbolt in view of Dave teaches The method of claim 16. 

Rainbolt in view of Dave does not explicitly teach wherein the predetermined period is based on measures of permissible loitering at the commanded destination.

Ramanujam teaches wherein the predetermined period is based on measures of permissible loitering at the commanded destination.
{para [0022] where the vehicle only waits in the pickup area for a brief amount of time and continues to wait in a parking area if the passenger does not enter the vehicle during that brief amount of time.
}

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rainbolt in view of Dave to incorporate the teachings of Ramanujam to have the waiting period be based on measures of permissible loitering because it may be illegal to wait in certain areas too long causing inconvenience to the vehicle owner/s as illegal loitering can lead to fines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altinger et al. (US 20190155308 A1) “The driver 15, 15′ can then send a retrieval request to the management device 2 via his mobile device 16, 16′ before even reaching the parking environment 1, which leads to the motor vehicle as a parked motor vehicle 10 to be retrieved initially being driven to the buffer area, where it waits for a predetermined waiting period, e.g., 5 minutes. If the driver 15′ arrives to a readout device 13, 14 during the waiting period and the authentication information is read out as described, the management device 2 initiates a deployment process, in which the retrieval process is concluded and the motor vehicle is driven to the pick-up position in the corresponding pick-up area, here pick-up area 7. Otherwise, the motor vehicle is parked again.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668